Case 1:16-cr-O0680-GHW Document 42 Filed.06/26/19 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

- ee ee LLL LL LLL x
UNITED STATES OF AMERICA
_y. -
CORNELTO CAZARE4Z MADRID, : SUPERSEDING INDICTMENT
a/k/a “Ave Pelix,”
HERNAN CAZAREZ MADRID, : S4 16 Cr. 680 (GHW)
a/k/a “Alfredo,” and a
seen a NCatrora” MEZA, ‘ USDC SDNY a
, IDOCUMI ENT
FELECTRON 7
Defendants. |= SONICALLY FILED
fare Fa
—_— — —_— eee eee eee —_— — —_— —_— —_— x CR —,
COUNT ONE © >= === SS SS

The Grand Jury charges:

1. From at least in or about 2013, up to and
including in or about 2016, in the Southern District of New
York, Mexico, and elsewhere, and in an offense begun and
committed out of the jurisdiction of any particular State or
district of the United States, CORNELIO CAZAREZ MADRID, a/k/a
“Ave Felix,” HERNAN CAZAREZ MADRID, a/k/a “Alfredo,” and SINOHE
ANTONIO ARAUJO MEZA, a/k/a “Carrera,” the defendants, at least
one of whom has been arrested in and first brought to the
Southern District of New York, and whose point of entry into the
United States was in the Southern District of New York, and

others known and unknown, knowingly and intentionally combined,
Case 1:16-cr-O0680-GHW Document 42 Filed 06/26/19 Page 2 of 7

conspired, confederated, and agreed together and with each other
to violate the narcotics laws of the United States.

2. It was a part and object of the conspiracy that
CORNELIO CAZAREZ MADRID, a/k/a “Ave Felix,” HERNAN CAZAREZ
MADRID, a/k/a “Alfredo,” and SINOHE ANTONIO ARAUJO MEZA, a/k/a
“Carrera,” the defendants, and others known and unknown, would
and did knowingly and intentionally import into the United
States and into the customs territory of the United States from
a place outside thereof controlled substances, in violation of
Title 21, United States Code, Sections 952(a) and 960(a) (1).

3. It was further a part and object of the
conspiracy that CORNELIO CAZAREZ MADRID, a/k/a “Ave Felix,”
HERNAN CAZAREZ MADRID, a/k/a “Alfredo,” and SINOHE ANTONIO
ARAUJO MEZA, a/k/a “Carrera,” the defendants, and others known
and unknown, would and did manufacture, distribute, and possess
with intent to distribute controlled substances, intending,
knowing, and having reasonable cause to believe that such
substances would be unlawfully imported into the United States
and into waters within a distance of 12 miles of the coast of
the United States from a place outside thereof, in violation of
Title 21, United States Code, Sections 959(a) and 960(a) (3).

4. The controlled substances that CORNELIO CAZAREZ
MADRID, a/k/a “Ave Felix,” HERNAN CAZAREZ MADRID, a/k/a
“Alfredo,” and SINOHE ANTONIO ARAUJO MEZA, a/k/a “Carrera,” the

2
Case 1:16-cr-O0680-GHW Document 42 Filed 06/26/19 Page 3 of 7

defendants, conspired to {a) import into the United States and
into the customs territory of the United States from a place
outside thereof, and (b) manufacture, distribute, and possess
with intent to distribute, intending and knowing that such
substances would be unlawfully imported into the United States
and into waters within a distance of 12 miles of the coast of
the United States from a place outside thereof, were (1) one
kilogram and more of mixtures and substances containing a
detectable amount of heroin, in violation of Title 21, United
States Code, Section 960 (b) (1) (A); (44) five kilograms and more
of mixtures and substances containing a detectable amount of
cocaine, in violation of Title 21, United States Code, Section
960(b) (1) (B); (and (iii) 500 grams and more of mixtures and
substances containing a detectable amount of methamphetamine, in
violation of Title 21, United States Code, Section 960 (b) (1) (HE).

(Title 21, United States Code, Sections 952{a), 959(a), 959(d}, and
963; Title 18, United States Code, Section 3238.)

COUNT TWO

The Grand Jury further charges:

5. From at least in or about 2013, up to and
including in or about 2016, in the Southern District of New York
and elsewhere, CORNELIO CAZAREZ MADRID, a/k/a “Ave Felix,”
HERNAN CAZAREZ MADRID, a/k/a “Alfredo,” and SINOHE ANTONIO

ARAUJO MEZA, a/k/a “Carrera,” the defendants, and others known
Case 1:16-cr-O0680-GHW Document 42 Filed 06/26/19 Page 4 of 7

and unknown, knowingly and intentionally combined, conspired,
confederated, and agreed together and with each other to violate
the narcotics laws of the United States.

6. It was a part and an object of the conspiracy
that CORNELIO CAZAREZ MADRID, a/k/a “Ave Felix,” HERNAN CAZAREZ
MADRID, a/k/a “Alfredo,” and SINOHE ANTONIO ARAUJO MEZA, a/k/a
“Carrera,” the defendants and others known and unknown, would
and did knowingly and intentionally distribute and possess with
intent to distribute controlled substances, in violation of
Title 21, United States Code, Section 841(a) (1).

7. The controlled substances that CORNELIO CAZARE4
MADRID, a/k/a “Ave Felix,” HERNAN CAZARE4Z MADRID, a/k/a
“Alfredo,” and SINOHE ANTONIO ARAUJO MEZA, a/k/a “Carrera,” the
defendants conspired to distribute and possess with intent to
distribute were (a) one kilogram and more of mixtures and
substances containing a detectable amount of heroin, in
violation of Title 21, United States Code, Section 841(b) (1) {A);
(b) five kilograms and more of mixtures and substances
containing a detectable amount of cocaine, in violation of Title
21, United States Code, Section 841(b) (1) (A); and (c) 500 grams
and more of mixtures and substances containing a detectable
amount of methamphetamine, in violation of Title 21, United
States Code, Section 841 (b) (1) (A).

(Title 21, United States Code, Section 846.)

4
Case 1:16-cr-00680-GHW Document 42 Filed 06/26/19 Page 5 of 7

FORFEITURE ALLEGATION

 

B. As a result of committing the controlled
substance offenses charged in Counts One and Two of this
Indictment, CORNELIO CAZAREZ MADRID, a/k/a “Ave Felix,” HERNAN
CAZAREZ MADRID, a/k/a “Alfredo,” and SINOHE ANTONIO ARAUJO MEZA,
a/k/a “Carrera,” the defendants, shall forfeit to the United
States, pursuant to Title 21, United States Code, Sections 853
and 970, any and all property constituting or derived from any
proceeds the defendants obtained directly or indirectly as a
result of the offenses and any and all property used or intended
to be used in any manner or part to commit and to facilitate the
commission of the offenses charged in Counts One or Two of this
Indictment.

Substitute Assets Provision

 

9, If any of the above-described forfeitable
property, as a result of any act or omission of CORNELIO CAZAREA
MADRID, a/k/a “Ave Felix,” HERNAN CAZAREZ MADRID, a/k/a
“Alfredo,” and SINOHE ANTONIO ARAUJO MEZA, a/k/a “Carrera,”
a/k/a “Apache,” the defendants:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or
deposited with, a third person;

Cc. has been placed beyond the jurisdiction of

5
Case 1:16-cr-O0680-GHW Document 42 Filed 06/26/19 Page 6 of 7

the Court;

ad. has been substantially diminished in value;
or

e. has been commingied with other property

which cannot be subdivided without
difficulty,
it is the intent of the United states, pursuant to Title 21,
United States Code, Sections 853(p) and 970, to seek forfeiture
of any other property of the defendants up to the value of the

above forfeitable property.

(Title 21, United States Code, Sections 853 & 970.)

 
       

GEGFFREY/S. N
United States Attorney
Case 1:16-cr-00680-GHW Document 42 Filed 06/26/19 . Page 7 of 7

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_ vv. —_

CORNELIO CAZAREZ MADRID,
a/k/a “Ave Felix,”
HERNAN CAZAREZ MADRID,
a/k/a “Alfredo,” and
SINOHE ANTONIO ARAUJO MEZA,
a/k/a “Carrera,”

Defendants.

 

SUPERSEDING INDICTMENT

(21 U.S.C. §§ 846, 959(c) & 963; and
18 U.S.C. § 3238.)

S4 16 Cr. 680 (GHW)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BILL

+
Vn ; .
bot

7 af, ofie
Jypersecd a,
LA i " hades gg he &
(ean Seltge OA tow

“Efle {ta 2.

  

ae

Mie

  
